FILED

JUL 29 2009

CIerk, U.S. District and

UNITED STATES DISTRICT COURT
Bankruptcy Courts

FOR THE DISTRICT OF COLUMBIA

Deb0rah-Denise Dub0se, )

Plaintiff, §

v. l Civil Action No.  
PNC Bank Headquarters, §

Defendant. g

MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed in forma
pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the
complaint.

Plaintiff, who lists a Washington, D.C. address on the complaint, has filed a complaint
against a defendant with a Pennsylvania address. The complaint alleges that the plaintiff s
brother stole her identification, including her social security number (which she lists on this and
other complaints filed on the same day), and seeks to have "all of the derogatory information
removed from my name and social security number under this and any banl28 U.S.C. § 1331. Here, however, the facts alleged do not

suggest claims that arise under the Constitution or the laws or treaties of the United States. A

exceeds $75,000 and is between citizens of different states. See 28 C.F.R. §1332(a). But here,
while it appears that the parties have diverse citizenship, the plaintiff does not identify an amount
in controversy and the factual allegations do not suggest that the amount is over $75,00().
Accordingly, the Court will dismiss the complaint, without prejudice, for lack of subject matter
jurisdiction.

A separate order accompanies this memorandum opinion.

‘ZI»@C»!MLW¢@

Unite\d Statesl)istrict Judge

Date: j /4?//0€